Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    TANISHA ROLLINS, ADMINISTRATOR
    AD PROSEQUENDUM, on behalf of
    ESTATE OF JAMMIE NAJIER
    SALAAM,                                                 Civil Action No. 18-14473

                 Plaintiff,                                         OPINION

          v.

    CITY OF NEWARK, et al.,

                 Defendants.



John Michael Vazquez, U.S.D.J.

         This matter comes before the Court by way of Defendant the City of Newark’s (“Newark”)

motion to dismiss for failure to state a claim. D.E. 9. Plaintiff Tanisha Rollins, administrator ad

prosequendum on behalf of the Estate of Jammie Najier Salaam, filed a brief in opposition, D.E.

12, to which Defendant replied, D.E. 13. 1 The Court reviewed the parties’ submissions and decides

the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the

reasons set forth below, Defendant’s motion to dismiss is GRANTED in part and DENIED in

part.




1
 Defendant’s brief in support of its motion (D.E. 9-1) will be referred to as “Def. Br.”; Plaintiff’s
opposition brief (D.E. 12) will be referred to as “Plf. Opp.”; and Defendant’s reply brief (D.E. 13)
will be referred to as “Def. Reply.”
          I.    FACTUAL 2 AND PROCEDURAL BACKGROUND

          On September 30, 2016, unnamed Newark Police Officers allegedly shot and killed

Jammie Najier Salaam. FAC ¶¶ 17-18, D.E. 7. The Estate of Jammie Najier Salaam filed suit on

September 30, 2018 asserting claims against Newark, the City of Newark Police Department

(“Newark PD”), and a number of unnamed parties. D.E. 1. Defendant filed a motion to dismiss,

arguing that the Complaint should be dismissed because the named Plaintiff, the estate of Jammie

Najier Salaam, was not a proper party. D.E. 3. On June 14, 2019, the Court granted Defendant’s

motion because the Estate lacked standing to assert any of the claims alleged in the Complaint.

The Court granted Tanisha Rollins, administrator ad prosequendum, leave to file an amended

complaint that addressed the noted deficiencies. D.E. 6.

          Plaintiff filed an Amended Complaint (the “FAC”) on July 3, 2019. D.E. 7. Plaintiff

asserts a 42 U.S.C. § 1983 excessive force claim against unnamed Newark Police Officer

Defendants (Count One); § 1983 Monell claims against Newark (Counts Two and Three); a § 1983

supervisory liability claim (Count Four); a wrongful death claim (Count Five); and a claim for

violations of the New Jersey Constitution (Count Six). The FAC again asserts claims against

Newark, the Newark PD, and multiple unnamed Newark PD officers and entities. D.E. 7.

Defendant subsequently filed the instant motion to dismiss. Defendant seeks to dismiss certain

claims on the merits, pursuant to Rule 12(b)(6), and also seeks to dismiss the FAC in its entirety,

pursuant to Rule 17, because Plaintiff took too long to substitute herself as Plaintiff in this matter.

D.E. 9.




2
  The factual background is taken from Plaintiff’s Complaint. D.E. 1. When reviewing a motion
to dismiss, a court accepts as true all well-pleaded facts in the complaint. Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                                  2
        II.    DISMISSAL PURSUANT TO RULE 17

        Federal Rule of Civil Procedure 17 requires that “[a]n action must be prosecuted in the

name of the real party in interest.” Fed. R. Civ. P. 17(a)(1). The Rule expressly prohibits courts

from “dismiss[ing] an action for failure to prosecute in the name of the real party in interest until,

after an objection, a reasonable time has been allowed for the real party in interest to ratify, join,

or be substituted into the action.” Fed. R. Civ. P. 17(a)(3). Determination of the “reasonable time”

aspect of Rule 17(a)(3) is a matter of judicial discretion. See, e.g., 6A Charles Alan Wright, Arthur

R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1555 (3d ed. 2019). The origin of

Rule 17 is permissive in nature, and the reasonable time language was “added simply in the

interests of justice.” Fed. R. Civ. P. 17, Advisory Committee Note (1966 Amendments). The Note

further provides that:

                Modern decisions are inclined to be lenient when an honest mistake
                has been made in choosing the party in whose name the action is to
                be filed . . . It is intended to prevent forfeiture when determination
                of the proper party to sue is difficult or when an understandable
                mistake has been made.
Id.

        Defendant’s argument for dismissal pursuant to Rule 17 can be distilled as follows:

Plaintiff should have sought leave to amend to substitute the proper Plaintiff as soon as the issue

was identified rather than waiting for the Court to decide the prior motion to dismiss. See Def. Br.

at 6.   While Defendant correctly points out that Plaintiff could have simply amended the

Complaint, Defendant points to no evidence suggesting that Plaintiff intended to circumvent Rule

17(a) or that the initial failure to bring suit by a proper party was anything but a reasonable mistake.

Moreover, the Court expressly gave Plaintiff leave to file an amended complaint that substituted




                                                   3
the correct Plaintiff, and Plaintiff did so in a timely fashion. As a result, the Court will not dismiss

the FAC pursuant to Rule 17.

       III.    DISMISSAL PURSUANT TO RULE 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint that fails

“to state a claim upon which relief can be granted[.]” For a complaint to survive dismissal under

Rule 12(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, are not entitled to a presumption of

truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do

not state “a legally cognizable cause of action.” Turner v. J.P. Morgan Chase & Co., No. 14-7148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).

                   1. Claims Against the Newark PD

       Defendant first argues that the FAC should be dismissed as to the Newark PD because it is

not a proper party. Def. Br. at 8. Plaintiff appears to concede that the Newark PD is not a proper

party but argues that the claims against it should not be dismissed with prejudice. Plf. Opp. at 5.



                                                   4
Plaintiff cannot assert § 1983 or tort claims against the Newark PD because it is not a proper party;

Newark is the correct party. See, e.g., Godley v. Newark Police Dep’t, No. 05-806, 2007 WL

269815, at *3 (D.N.J. Jan. 26, 2007) (dismissing Section 1983 and tort claims against the Newark

Police Department because it is “merely an administrative arm of the local municipality” and not

an entity that was subject to suit) (quoting Padilla v. Township of Cherry Hill, 110 F. App’x 272,

278 (3d Cir. 2004)). And while Plaintiff contends that the claims against the Newark PD should

be dismissed without prejudice, Plaintiff provides no legal authority to support her argument.

Accordingly, these claims are dismissed with prejudice.

                   2. Punitive Damages

       Defendant contends that Plaintiff’s claim for punitive damages must be dismissed as to it

because Plaintiff cannot recover punitive damages against a municipal entity. Def. Br. at 8. In her

opposition brief, Plaintiff explains that her claims for punitive damages are “directed toward the

individual defendants.” Plf. Opp. at 5. Because Plaintiff cannot recover punitive damages from

Newark for her asserted claims and states that she did not intend to do so, Plaintiff’s punitive

damages claims are dismissed as to Newark. See Vandegrift v. Bowen, No. 07-2623, 2009 WL

1913412, at *6 (D.N.J. June 30, 2009) (holding that punitive damages are not available against a

municipality under the NJCRA); Joyce v. City of Sea Isle City, No. 04-5345, 2008 WL 906266, at

*25 (D.N.J. Mar. 31, 2008) (“Municipalities are immune from punitive damages on § 1983 and §

1985 claims.”); Mantz v. Chain, 239 F. Supp. 2d 486, 508 (D.N.J. 2002) (finding that the “TCA

expressly bars recovery of punitive damages against public entities”).

                   3. Monell Liability

       Next, Defendant maintains that Plaintiff’s Monell claims must be dismissed because they

are conclusory. Def. Br. at 9-12. The Court agrees. While a municipality or local governing body



                                                 5
may be liable under § 1983, it cannot be held liable under a theory of respondeat superior. Monell

v. Dept. of Social Servs. of City of N.Y., 436 U.S. 658, 691 (1978). Instead, a municipality may be

liable under Section 1983 “if the plaintiff identifies a municipal ‘policy’ or ‘custom’ that was the

‘moving force’ behind the injury.” Jewell v. Ridley Township, 497 F. App’x 182, 185 (3d Cir.

2012) (quoting Monell, 436 U.S. at 694). A policy exists “when a decision-maker with final

authority issues an official proclamation, policy, or edict.” Noble v. City of Camden, 112 F. Supp.

3d 208, 221 (D.N.J. 2015) (internal quotations and citations omitted). “[A] custom may be

established by showing that a given course of conduct, although not specifically endorsed or

authorized by law, is so well-settled and permanent as virtually to constitute law.” Id. (internal

quotations and citations omitted).

       A Monell claim may also be premised on a municipality’s failure to train, supervise, and

discipline. To plead such a claim, a plaintiff “must demonstrate that a city’s failure to train its

employees ‘reflects a deliberate or conscious choice.’” Estate of Roman v. City of Newark, 914

F.3d 789, 798, 800 (3d Cir. 2019) (quoting Brown v. Muhlenberg Township, 269 F.3d 205, 215

(3d Cir. 2001)). For claims involving police officers, the alleged failure can only serve as a basis

for § 1983 liability where it “amounts to deliberate indifference to the rights of persons with whom

the police come into contact.” Id. (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

Deliberate indifference is plausibly pled by showing that “(1) municipal policy makers know that

employees will confront a particular situation, (2) the situation involves a difficult choice or a

history of employees mishandling, and (3) the wrong choice by an employee will frequently cause

deprivation of constitutional rights.” Id. at 798 (quoting Doe v. Luzerne County, 660 F.3d 169,

180 (3d Cir. 2011) (internal brackets omitted)).




                                                   6
       The FAC asserts two separate Monell claims; both of which, in essence, plead that Newark

failed to properly train and supervise its police officers. FAC ¶¶ 30-43. For both counts, Plaintiff’s

Monell claims are pled in a conclusory fashion and contain no specific factual allegations. For

example, Plaintiff fails to identify any similar incidents to evidence a history of misconduct within

the police department. 3 Conclusory recitations of the elements of a Monell claim are insufficient.

As a result, Counts Two and Three are dismissed. See, e.g., Benjamin v. E. Orange Police Dep’t,

937 F. Supp. 2d 582, 595 (D.N.J. 2013) (dismissing the claim against the city because the plaintiff

failed to plead adequate facts demonstrating the existence of a policy or custom).

       Defendant also seeks to dismiss Plaintiff’s Fifth, Sixth, Eighth and Fourteenth Amendment

claims asserted in Count One. Def. Br. at 5-8. As discussed, a municipality can only be liable

under § 1983 via a Monell claim, and as pled, Plaintiff fails to assert a Monell claim. Count One,

therefore, is dismissed as to Newark and the Court need not address the parties’ arguments as to

any specific constitutional violations.

                   4. Respondeat Superior Claim

       Defendant also argues that Plaintiff fails to state a respondeat superior claim against

Newark. Def. Br. at 8. Plaintiff maintains that she does not plead a respondeat superior claim in




3
  While not explicitly pled, Plaintiff also fails to establish deliberate indifference under a single
incident theory. In some instances, “the need for training can be said to be so obvious, that failure
to do so could properly be characterized as deliberate indifference to constitutional rights even
without a pattern of constitutional violations.” Thomas v. Cumberland County, 749 F.3d 217, 223
(3d Cir. 2014) (citing City of Canton, Ohio, 489 U.S. at 390 n. 10). “Liability in single-incident
cases depends on ‘[t]he likelihood that the situation will recur and the predictability that an officer
lacking specific tools to handle that situation will violate citizens' rights.’” Id. at 223-24 (quoting
Bd. of Cty. Com’rs of Bryan Cty. v. Brown, 520 U.S. 397, 409 (1997)). Without sufficient factual
allegations, the Court has no basis to conclude that a constitutional violation occurred, let alone
that the single incident demonstrates deliberate indifference.
                                                  7
the FAC. Plf. Opp. at 6. Count Four, however, is entitled “Violation of 42 U.S.C. § 1983

Supervisory Liability Respondent [sic] Superior.” FAC at 10.

       “Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.” Argueta v. U.S. Immigration & Customs

Enf’t, 643 F.3d 60, 71 (3d Cir. 2011) (quoting Iqbal, 556 U.S. at 676). Rather, a plaintiff must

show that “each Government-official defendant, through the official's own individual actions, has

violated the constitution.” Id. (quoting Iqbal, 556 U.S. at 676). “[A] supervisor may be personally

liable under § 1983 if he or she participated in violating the plaintiff’s rights, directed others to

violate them, or, as the person in charge, had knowledge of and acquiesced in his subordinates’

violations.” A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir.

2004). Again, the FAC lacks any factual allegations to support this claim. Plaintiff fails to plead

any facts by which the Court could infer that any supervisor had the requisite knowledge or

involvement to support a § 1983 supervisory liability claim.          Accordingly, Count Four is

dismissed.

       IV.     CONCLUSION

       For the foregoing reasons, the Court GRANTS in part and DENIES in part Defendant’s

motion to dismiss. Defendant Newark Police Department and Plaintiff’s claims for punitive

damages as to the City of Newark are dismissed with prejudice. Plaintiff’s § 1983 claims as to the

City of Newark are dismissed without prejudice and Plaintiff is provided with thirty (30) days to

file an amended complaint that cures the deficiencies noted herein. If Plaintiff does not file an

amended complaint within that time, the claims dismissed without prejudice will be dismissed




                                                 8
      with prejudice. An appropriate Order accompanies this Opinion.

Dated: March 31, 2020

                                         ____
                                           _________________________
                                                                   _ __
                                         ___________________________  ___
                                         Johnn Michael
                                               M chael Vazquez, U.S
                                               Mi               U.S.D.J.
                                                                  S..D
                                                                     D.J.




                                            9
